         Case 1:19-cv-05758-DLC Document 40 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          9/18/20
ANDREA ROSSBACH,
            Plaintiff,                            19-CV-5758 (DLC) (BCM)
       -against-
                                                  ORDER SCHEDULING PRE-
MONTEFIORE MEDICAL CENTER, et al.,                SETTLEMENT CONFERENCE
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Judge Moses will hold a telephonic counsel-only pre-settlement conference on

September 23, 2020, at 12:00 p.m. Counsel are directed to call (888) 557-8511 and enter (a) the

access code 7746387 and (b) the security code that the Court will provide to you, by email.

Clients need not join the conference.

Dated: New York, New York                  SO ORDERED.
       September 18, 2020


                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
Case 1:19-cv-05758-DLC Document 40 Filed 09/18/20 Page 2 of 2
